PER CURIAM
Plaintiffs appeal from a judgment entered after the court granted defendants’ motion to dismiss the complaint. Plaintiffs raise four assignments of error. We address only one because it is dispositive.
Defendants filed a motion to dismiss the complaint and other pretrial motions. Plaintiffs responded and, in the caption and body of their response, requested oral argument. The court declined to permit oral argument and granted all of defendants’ motions. Plaintiffs assign error to the denial of their request for oral argument.
UTCR 5.050(1) provides, in part:
‘ ‘There shall be oral argument if requested by the moving party in the caption of the motion or by a responding party in the caption of a response.”
In Coleman and Coleman, 117 Or App 333, 335, 844 P2d 234 (1992), we said: “UTCR 5.050 is * * * mandatory: There shall be oral argument if it is requested.” (Emphasis in original.) The court’s refusal to allow oral argument was reversible error. State ex rel Frohnmayer v. Bicar, Inc., 119 Or App 458, 461, 850 P2d 1163 (1993).
Reversed and remanded.